Board of Directors of 35 E. 68th St. Realty Corp. v New York City Landmarks Preserv. Commn. (2016 NY Slip Op 01772)





Board of Directors of 35 E. 68th St. Realty Corp. v New York City Landmarks Preserv. Commn.


2016 NY Slip Op 01772


Decided on March 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016

Sweeny, J.P., Richter, Manzanet-Daniels, Gische, JJ.


500 162657/14

[*1]Board of Directors of 35 E. 68th Street Realty Corp., Plaintiff-Appellant,
vThe New York City Landmarks Preservation Commission, et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Carol Edmead, J.), entered on or about March 4, 2015,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated February 18, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 15, 2016
CLERK